Willson, Judge.
In this case the Assistant Attorney General confesses error, there being no proof of venue in the record.
In view of another trial, it is proper that we should say that the court’s charge upon circumstantial evidence went too far in instructing the jury .that “if the facts and circumstances in *590evidence could not be accounted for upon any reasonable grounds consistently with the innocence of defendant, and were such as to establish the guilt of the defendant with a degree of certainty to satisfy the mind of a man of ordinary understanding, and so to convince him that he would act upon that conviction,” etc., they would convict the defendant. Defendant excepted to this instruction and requested a correct charge upon circumstantial evidence, which was refused, and he excepted; and his exception is, we think, well taken.
Opinion delivered March 15, 1889.
Charge number two requested by defendant and refused by the court was a part of the law of the case not embraced in the court's charge, and it was error to refuse it.
Because of the errors named, the judgment is reversed and the cause is remanded.

Reversed and remanded.